UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6495



ALLAN L. GANT,

                                              Plaintiff - Appellant,

          versus


JANET RENO, U. S. Attorney General; CATHERINE
HAWKS, Regional Director, Bureau of Prisons;
WILLIAM J. THOMPSON, Warden, Federal Correc-
tional Institute-Morgantown; VICTOR SIHA,
M.D., Medical Director; BLANCO, Physicians As-
sistant; TAYLOR, Physicians Assistant,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-97-29-1)


Submitted:   July 2, 1998                  Decided:   July 29, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Patrick Michael Flatley, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order denying

relief on his civil rights complaint. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Gant

v. Reno, No. CA-97-29-1 (N.D.W. Va. Mar. 30, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2